364 Pa. 343 (1950)
Moore, Exrx., Appellant,
v.
Esso Standard Oil Company of Pennsylvania et al.
Supreme Court of Pennsylvania.
Argued January 12, 1950.
March 20, 1950.
Before MAXEY, C.J., DREW, LINN, STERN, STEARNE and JONES, JJ.
*349 R. Winfield Baile, with him George W. Thompson, for appellant.
D. Malcolm Hodge, E.P. Balderston, Jr., and Hodge, Hodge & Balderston, for appellees, were not heard.
OPINION PER CURIAM, March 20, 1950:
The judgment of the court below is affirmed on the opinion of Judge SWENEY.